DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Group IV, claims 20-23, in the reply filed on 4/4/22 is acknowledged.
Claims 20, 23 and new claims 35-41 are currently pending and all directed to the Elected invention.
Double Patenting
1.	The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
2.	Claims 20, 23 and 35-41 are provisionally rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-34 of co-pending Application No. 17/312,442 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims teach S.pneumoniae polysaccharide protein conjugates with 24 distinct S.pneumoniae polysaccharides protein conjugates comprising a polysaccharide from 1, 3, 4, 5, 6A, 6B, 7F, 8, 9V, 10A, 11A, 12F, 14, 15A, de-O-acetylated 15B, 18C, 19A, 19F, 22F, 23B, 23F, 24F, 33F and 35B, and the carrier protein is CRM197 (claim 1 part f) ); however, claim 1 is a Markush Group with other options.  Co-pending claim 20 recites “de-O-acetylated 15B” instead of “15C”, but they produce the same immune response.  Adjuvants are recited in dependent claims.  Accordingly, the scope of the patented and pending claims is not patentably distinct.
This is a provisional non-statutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
3.	Claims 20, 23 and 35-41 are provisionally rejected on the ground of non-statutory double patenting as being unpatentable over claims 1, 7, 8, 9, 54 and 55 of co-pending Application No. 17/369,177 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because while the current claims recite S.pneumoniae polysaccharide protein conjugates with 24 distinct S.pneumoniae polysaccharides protein conjugates comprising a polysaccharide from 1, 3, 4, 5, 6A, 6B, 7F, 8, 9V, 10A, 11A, 12F, 14, 15A, de-O-acetylated 15B, 18C, 19A, 19F, 22F, 23B, 23F, 24F, 33F and 35B, and the carrier protein is CRM197, the co-pending claims allow for any number of S.pneumoniae serotypes from any serotype conjugated to a carrier protein.  Accordingly, the scope of the patented and pending claims is not patentably distinct, as the instant claims are a species of the claimed Genus in the co-pending application.
This is a provisional non-statutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
4.	Claims 20, 23 and 35-41 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 18-31 of U.S. Patent No. 11,116,828. Although the claims at issue are not identical, they are not patentably distinct from each other because although the claims at issue are not identical, they are not patentably distinct from each other because while the current claims recite S.pneumoniae polysaccharide protein conjugates with 24 distinct S.pneumoniae polysaccharides protein conjugates comprising a polysaccharide from 1, 3, 4, 5, 6A, 6B, 7F, 8, 9V, 10A, 11A, 12F, 14, 15A, de-O-acetylated 15B, 18C, 19A, 19F, 22F, 23B, 23F, 24F, 33F and 35B, and the carrier protein is CRM197, patent claim 18 allows for any number of all the known S.pneumoniae serotypes conjugated to a carrier protein.  The patented claim 18 uses the word ‘comprising’.  Accordingly, the scope of the patented and pending claims is not patentably distinct, as the instant claims are a species of the claimed Genus in the co-pending application.
This is a provisional non-statutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 20, 23 and 35-41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fairman et al. (WO 2018/126229 A2), Han et al (WO 2015/110942), Lim et al (WO 2017/085586), Forrest et al (WO 2017173415), Matur et al (WO 2018/064444) in view of Spencer et al (Clin. Vacc. Immunol. 24(8): 1-13); all reference provided by Applicants.
Discloses immunogenic compositions comprising at least 25 polysaccharide antigens from S.pneumoniae serotypes 1, 2, 3, 4, 5, 6A, 6B, 7F, 8, 9V, 9N, 10A, 11A, 12F, 13, 14, 15B, 16, 17F, 18C,19A, 19F, 20, 22F, 23F, 24F, 31 and 33F wherein the polysaccharide antigens are conjugated to carrier proteins (see paragraphs 000136, 000578, claim 35). 
WO 2015/110942 discloses a 16-valent and a 20-valent conjugate composition comprising S.pneumoniae serotypes 1, 3, 4, 5, 6A, 6B, 7F, 8, 9V, 14, 15B, 18C, 19A, 19F, 22F, 23F and 33F all individually conjugated to CRM 97 (see Example 2).
WO 2017/085586 discloses a 23-valent S. pneumoniae polysaccharide antigen vaccine comprising antigens of S. pneumoniae serotypes 1, 2, 3, 4, 5, 6B, 7F, 8, 9N, 10A, 11A, 12F, 14, 15B, 17F, 18C, 19F, 20, 22F, 23F, and 33F. See Example 3.
WO 2017173415 discloses 65 different compositions comprising different combinations of S. pneumoniae polysaccharide antigens from different serotypes conjugated to a protein (see Table 2 in Example 6).  In particular, the following compositions comprising S. pneumoniae polysaccharide antigens are disclosed, including 13-valent, 27-valent, 29-vlaent, 32-valent, 34-valent and more.  See claims and pages 1-3.  Adjuvants, including aluminum phosphate adjuvants, are disclosed.  See for example claim 258.
WO 2018/064444 discloses compositions comprising different combinations of S. pneumoniae polysaccharide antigens from different serotypes conjugated to a protein, including up to 24 distinct polysaccharide antigens: 1, 3, 4, 5, 6a, 6b, 7f, 8, 9v, 10a, 12f, 14, 15a, 15b, 16f, 18c, 19a, 19f, 22F, 23F, 33F, 34, 35b and 38.  See claims 1-24.
The prior art references teach that the production of S.pneumoniae polysaccharides conjugated to a carrier protein is extremely well-known in the prior art.  All of the compositions in the cited prior art are immunogenic and it is expected that any mixture of S.pneumoniae polysaccharide antigens conjugated to a carrier protein/proteins will have the same effect.  Serotypes 1, 3, 4, 5, 6A, 6B, 7F, 8, 9V, 10A, 11A, 12F, 15A, 15-deAclB, 28C, 19A, 19F, 22F, 23B, 23F, 24F, 33F and 35B were all well-known in the prior art and all were known to be used in polysaccharide-protein conjugates. Compositions of the prior art of 6A and/or 6B and 15A and/or 15B and inherently provide cross-protection for 16C and 15C. Spencer et al teach that O-acetylation is a subtle capsular modification that nonetheless has a large impact on capsular shielding and recognition of the capsule by vaccine-elicited antibodies. Serotype 15B carries the putative O-acetyltransferase gene wciZ. Functional antibodies to serotype 15B are specific to the O-acetylated 15B-polysacchairde and that they have low cross-reactivity with serotype 15C. 15BdeOAcl would act equivalently to 15C, wither would be appropriate choices depending on the situation. While the particular combination set forth in the instant claims is not explicitly recited in the prior art, it would have been an obvious choice to choose these serotypes as part of a 24-valent S. pneumoniae polysaccharide-carrier protein conjugate because this size, 24-valent, and all of the individual serotypes were already well-known in the prior art.  Applicants have not shown unexpected or surprising results with this particular combination and it would have been an obvious design choice and be expected to work equally as well in area where these are prominent infection serotypes.

Status of Claims
No claims are allowed.  No double patenting issues with: 17/374,424 (drawn to methods which use different serotypes); US Patent No. 11,090374 (different serotypes; consisting essentially of).

Correspondence regarding this application should be directed to Group Art Unit 1645. Papers related to this application may be submitted to Group 1600 by facsimile transmission.  Papers should be faxed to Group 1600 via the PTO Fax Center located in Remsen.  The faxing of such papers must conform with the notice published in the Official Gazette, 1096 OG 30 (November 15,1989).  The Group 1645 Fax number is 571-273-8300 which is able to receive transmissions 24 hours/day, 7 days/week.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer E. Graser whose telephone number is (571) 272-0858.  The examiner can normally be reached on Monday-Thursday from 8:00 AM-6:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gary Nickol, can be reached on (571) 272-0835.

Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-0500.       

/JENNIFER E GRASER/           Primary Examiner, Art Unit 1645                                                                                                                                                                                             	5/5/22